                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

JOSEPH MAZE, #13378-040,                          )
                                                  )
                       Petitioner,                )
                                                  )
       vs.                                        )       Case No. 17-cv-0893-SMY
                                                  )
T. G. WERLICH,                                    )
                                                  )
                       Respondent.                )


                                MEMORANDUM AND ORDER

YANDLE, District Judge:

       Petitioner Joseph Maze, an inmate in the Bureau of Prisons, filed a Petition for Writ of

Habeas Corpus under 28 U.S.C. § 2241 on August 23, 2017. (Doc. 1). Maze was sentenced to

240-months imprisonment in 2008 after a jury found him guilty of possessing with intent to deliver

more than 5 grams of cocaine base (also known as “crack cocaine”). United States v. Joseph Maze,

No. 07-cr-0170-RJJ, Doc. 154 (W.D. Mich. December 22, 2008). His Guidelines range was

enhanced after he was found to be a career offender under U.S.S.G. § 4B1.1, based in part on two

prior controlled substance convictions in violation of Michigan law.

       Maze now invokes Mathis v. United States, – U.S. –, 136 S. Ct. 2243 (2016) to challenge

his designation as a career offender based on the prior Michigan controlled substance convictions

and contends he is entitled to be resentenced without that designation. Specifically, Maze argues

that the prior convictions pursuant to MICH. COMP. LAWS. ANN. § 333.7401 (West 2003) do not

qualify as “serious drug offenses” under the Guidelines because they criminalize the “sale” and

“delivery” (as well as the attempted sale and delivery) of controlled substances, which is materially




                                                 1
different from offenses that criminalize “distributing” and “dispensing” controlled substances as

defined by the Guidelines. (Doc. 1, pp. 4–8).

        Respondent opposes issuance of the Writ on two grounds. First, Maze’s sentence cannot

be deemed a “miscarriage of justice” under § 2255(e)’s savings clause as it fell within the statutory

maximum penalty for his crimes of conviction regardless of his career offender designation. (Doc.

12, pp. 4–6). Second, Maze’s prior Michigan convictions meet the Sentencing Guidelines’

definition of “controlled substance offense,” because the terms “sale” and “delivery” as defined

by the Michigan statute are substantially identical to the Guidelines’ use of “distribute” – thus his

claim fails on the merits. (Id. at pp. 6–9). Maze filed a Reply. (Doc. 14).

        This matter is now ripe for resolution. For the reasons discussed below, Maze’s § 2241

Petition (Doc. 1) will be DENIED.

                              Procedural History and Relevant Facts

        On November 1, 2007, a jury found Maze guilty of one Count of Possession with Intent to

Deliver More Than 5 Grams of Cocaine Base in violation of 21 U.S.C. §§ 841(a)(1) and

(b)(1)(B)(iii). United States v. Joseph Maze, et al., No. 07-cr-0170-RJJ, Doc. 29 (W.D. Mich.

Nov. 1, 2007). At the time of his conviction and sentencing, Maze’s statutory sentencing range

included a maximum of forty years (480 months) imprisonment, without any enhancement for a

prior drug offense. 1 Notably, even under the current statute, possession with intent to distribute or

dispense less than 28 grams of cocaine base retains a statutory maximum penalty of twenty years

(240 months) imprisonment, with no recidivist enhancement. 21 U.S.C. § 841(b)(1)(C) (2018). 2




1
  21 U.S.C. § 841(b)(1)(B)(iii) (2006). Under that version of the statute, a prior felony drug conviction
raised the statutory sentencing range to 10 years to life.
2
  Section 841 was amended effective December 21, 2018, reducing the statutory sentencing range for a
number of controlled substance offenses.
                                                   2
        The Presentence Report (“PSR”) applied the Guidelines’ career offender designation to

Maze pursuant to U.S.S.G. § 4B1.1(a) due to his two prior Michigan controlled substance

convictions. 3 Maze was ultimately sentenced to 240 months imprisonment on December 22, 2008,

a downwards departure from the Guidelines range of 360-months to life imprisonment. Id. at Doc.

54, p. 2; Doc. 56, p. 62.

        Maze filed a direct appeal relating to the district court’s evidentiary rulings and challenging

the fundamental fairness of his trial. His conviction was affirmed in all respects by the Sixth

Circuit Court of Appeals in June of 2010. Id. at Doc. 65. Maze then sought relief under 28 U.S.C.

§ 2255. His first motion, filed in September 2011, argued that his trial counsel was constitutionally

ineffective. This motion was denied by the district court and no certificate of appealability was

issued. Maze v. United States, No. 11-cv-1007-RJJ, Doc. 5 (W.D. Mich. May 21, 2012). Maze’s

two subsequent applications for leave to file successive § 2255 motions were both summarily

denied by the Sixth Circuit, including his most recent application which, like the instant Petition,

was premised on Mathis v. United States, – U.S. –, 136 S. Ct. 2243 (2016). See In re Joseph Maze,

No. 17-1111, Doc. 11 (6th Cir. June 28, 2017).

                                     Applicable Legal Standards

        Generally, petitions for writ of habeas corpus under 28 U.S.C. § 2241 may not be used to

raise claims of legal error in conviction or sentencing, but are instead limited to challenges

regarding the execution of a sentence. See Valona v. United States, 138 F.3d 693, 694 (7th Cir.

1998). Aside from the direct appeal process, a § 2255 motion is ordinarily the “exclusive means



3
  The PSR is filed under seal at Doc. 71 in Maze’s criminal case, United States v. Maze, No. 07-cr-0170-
RJJ (W.D. Mich. Apr. 24, 2008). Because it is sealed, this Court was unable to access it, and neither party
has provided a complete copy to the Court. However, Maze’s sentencing memorandum references (and
explicitly declined to object to) the career offender designation in the PSR, id. at Doc. 31, pp. 1–2, as did
the sentencing court during Maze’s sentencing hearing. Id. at Doc. 56, p. 4.
                                                     3
for a federal prisoner to attack his conviction.” Kramer v. Olson, 347 F.3d 214, 217 (7th Cir.

2003). A prisoner is generally limited to one challenge of his conviction and sentence under

§ 2255. A prisoner may not file a “second or successive” § 2255 motion unless a panel of the

appropriate court of appeals certifies that such motion either 1) contains newly discovered

evidence “sufficient to establish by clear and convincing evidence that no reasonable factfinder

would have found the movant guilty of the offense,” or 2) invokes “a new rule of constitutional

law, made retroactive to cases on collateral review by the Supreme Court, that was previously

unavailable.” 28 U.S.C. § 2255(h).

       Under very limited circumstances, however, it is possible for a prisoner to challenge his

federal conviction or sentence under § 2241. 28 U.S.C. § 2255(e) contains a “savings clause”

under which a federal prisoner can file a § 2241 petition when the remedy under § 2255 is

“inadequate or ineffective to test the legality of his detention.” 28 U.S.C. § 2255(e). See United

States v. Prevatte, 300 F.3d 792, 798-99 (7th Cir. 2002). The Seventh Circuit construed the savings

clause in In re Davenport, 147 F.3d 605, 611 (7th Cir. 1998): “A procedure for postconviction

relief can be fairly termed inadequate when it is so configured as to deny a convicted defendant

any opportunity for judicial rectification of so fundamental a defect in his conviction as having

been imprisoned for a nonexistent offense.”

       Following Davenport, a petitioner must meet three conditions to trigger the savings clause.

First, he must show that he relies on a new statutory interpretation case rather than a constitutional

case. Secondly, he must show that he relies on a decision that he could not have invoked in his

first § 2255 motion and that case must apply retroactively. Lastly, he must demonstrate that there

has been a “fundamental defect” in his conviction or sentence that is grave enough to be deemed

a miscarriage of justice. Brown v. Caraway, 719 F.3d 583, 586 (7th Cir. 2013). See also Brown



                                                  4
v. Rios, 696 F.3d 638, 640 (7th Cir. 2012). In other words, something more than a lack of success

with a § 2255 motion must exist before the savings clause is satisfied.” See Webster v. Daniels,

784 F.3d 1123, 1136 (7th Cir. 2015).

                                             Analysis

       In light of Mathis, Maze argues he was improperly designated as a career offender under

the Guidelines because his prior Michigan convictions criminalize more behavior than the

Guidelines’ definition of “controlled substance offense.” (Doc. 1, pp. 4–8). Before reaching the

merits of this argument, the Court must first consider whether Maze’s claim can be brought within

the narrow scope of § 2255’s savings clause. The Court agrees with Respondent that Maze cannot

demonstrate the existence of a fundamental defect in his conviction or sentence that is grave

enough to be deemed a miscarriage of justice, and thus he cannot satisfy the requirements of

§ 2255(e)’s savings clause to bring his Mathis claim in a § 2241 petition.

       Some errors can be raised on direct appeal but not in a collateral attack by a § 2255 motion

or a § 2241 petition. A claim that a defendant’s Guidelines sentencing range was erroneously

calculated is one such claim.      Hawkins v. United States, 706 F.3d 820 (7th Cir. 2013),

supplemented on denial of rehearing, 724 F.3d 915 (7th Cir. 2013); see also United States v.

Coleman, 763 F.3d 706, 708–09 (7th Cir. 2014) (“[W]e held in Hawkins that the error in

calculating the Guidelines range did not constitute a miscarriage of justice for § 2255 purposes

given the advisory nature of the Guidelines and the district court’s determination that the sentence

was appropriate and that it did not exceed the statutory maximum.”).

       The Sentencing Guidelines have been advisory since the Supreme Court decided United

States v. Booker, 543 U.S. 220 (2005). Perry v. United States, 877 F.3d 751, 754 (7th Cir. 2017).

Despite Maze’s argument to the contrary, (Doc. 14, p. 3), the career offender Guidelines range that



                                                 5
applied to him was advisory, not mandatory, because he was sentenced in 2008, after the Booker

decision. United States v. Maze, No. 07-cr-0170-RJJ, Doc. 54 (W.D. Mich. Dec. 22, 2008). 4 The

applicable statutory sentencing range for Maze’s conviction at the time of his sentencing was 5–

40 years (60–480 months) imprisonment, pursuant to 21 U.S.C. § 841(b)(1)(B)(iii) (2006). While

21 U.S.C. § 841 has been amended since Maze’s 2008 sentencing, a conviction for possession with

intent to distribute more than five grams of cocaine base still carries a statutory maximum penalty

of twenty years (240 months) imprisonment. See 21 U.S.C. § 841(b)(1)(C) (2018). Thus, Maze’s

240-month sentence fell within the statutory maximum sentence for his conviction, both under the

version of the statute in force at his 2008 sentencing and the statute as it exists today.

        Maze argues that he could not have brought his claim within a year of his final conviction

in 2008 because the argument he raises was foreclosed to him until after Mathis was decided in

2016. Even assuming, arguendo, that the first and second Davenport criteria have been met, 5

Hawkins dictates that an erroneous application of the advisory guidelines does not amount to a

“miscarriage of justice” (the third Davenport factor) so long as the sentence is within the applicable

statutory limit. Therefore, Maze’s Petition does not meet the criteria to bring his claim within

§ 2255(e)’s savings clause.

        In short, there is no meaningful way to distinguish Hawkins from this case. The issue in




4
  Maze’s argument that the sentencing court sentenced him to a “mandatory” guideline sentence is further
belied by the fact that he, in fact, received a downwards variance from the Guidelines sentencing range,
which was 360-months to life imprisonment. See United States v. Maze, No. 07-cr-0170-RJJ, Doc. 56 (Jan.
1, 2009) (sentencing Maze to 240-months imprisonment because “[the court is] not prepared to say that this
is an appropriate case for 30 years or 360 months [imprisonment per the career offender designation]”). If
this range was mandatory rather than advisory, as Maze argues, the sentencing court would not have had
the authority to depart downwards to the 240-month sentence it ultimately imposed.
5
 Because Hawkins dictates that Maze cannot possibly satisfy Davenport’s “miscarriage of justice” factor,
which is dispositive of his Petition, the Court need not decide whether Maze has satisfied the other two
Davenport factors.
                                                    6
Hawkins was the same as the issue raised here by Maze: the use of prior convictions that would

allegedly no longer qualify as predicates for the career offender guideline enhancement under

current law. The Seventh Circuit summarized its holding in its supplemental opinion on denial of

rehearing in Hawkins: “an error in calculating a defendant’s guidelines sentencing range does not

justify postconviction relief unless the defendant had . . . been sentenced in the pre-Booker era,

when the guidelines were mandatory rather than merely advisory.” Hawkins, 724 F.3d at 916

(internal citations omitted). Thus, Hawkins remains binding precedent in this Circuit and Maze’s

Petition must be dismissed.

                                            Conclusion

       For the above reasons, Maze’s Petition for Writ of Habeas Corpus Under 28 U.S.C. § 2241

(Doc. 1) is DENIED and this action is DISMISSED with prejudice. The Clerk of Court is

DIRECTED to enter judgment accordingly.

       If Petitioner wishes to appeal the dismissal of this action, his notice of appeal must be filed

with this Court within 60 days of the entry of judgment. FED. R. APP. P. 4(a)(1(A). A motion for

leave to appeal in forma pauperis (“IFP”) must set forth the issues Petitioner plans to present on

appeal. See FED. R. APP. P. 24(a)(1)(C). If Petitioner does choose to appeal and is allowed to

proceed IFP, he will be liable for a portion of the $505.00 appellate filing fee (the amount to be

determined based on his prison trust fund account records for the past six months) irrespective of

the outcome of the appeal. See FED. R. APP. P. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger,

547 F.3d 724, 725-26 (7th Cir. 2008); Sloan v. Lesza, 181 F.3d 857, 858-59 (7th Cir. 1999); Lucien

v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998). A proper and timely motion filed pursuant to

Federal Rule of Civil Procedure 59(e) may toll the 60-day appeal deadline. FED. R. APP. P. 4(a)(4).

A Rule 59(e) motion must be filed no more than twenty-eight (28) days after the entry of the



                                                 7
judgment, and this 28-day deadline cannot be extended. Other motions, including a Rule 60

motion for relief from a final judgment, do not toll the deadline for an appeal.

       It is not necessary for Petitioner to obtain a certificate of appealability from this disposition

of his § 2241 petition. Walker v. O’Brien, 216 F.3d 626, 638 (7th Cir. 2000).

       IT IS SO ORDERED.

       DATED: July 12, 2019



                                               s/ Staci M. Yandle
                                               STACI M. YANDLE
                                               United States District Judge




                                                  8
